WISS, Judge
(concurring in the result):
In United States v. Papciak, 7 USCMA 224, 22 CMR 14 (1956), this Court more precisely explained its opinion in United States v. Best, 4 USCMA 581, 16 CMR 155 (1954). The Papciak opinion indicates that a decision of a Board of Review (now Court of Military Review), is “final” if that decision either finally resolves a right of one of the parties or if it resolves such a right in a way as to leave no adequate remedy for the party except appeal. Thus, in that case, the Court found jurisdiction to answer a certified question referred by the Judge Advocate General under then Article 67(b)(2) (Article 67(a)(2) since 1989), concerning the correctness of the Board of Review’s decision to order a new staff judge advocate’s review [now recommendation] and action by a different convening authority.
Under Papciak, then, it is the nature of the Court of Military Review’s resolution of a party’s right which will decide whether the decision is “final,” not the mere fact that the Judge Advocate General has sent the case to this Court under Article 67(a)(2).
The August 1975 decision of the Court of Military Review in this case was not a final decision within the ambit of this standard— at least, not from appellant’s viewpoint and at least not as it related to a rehearing. Accordingly, while appellant styled his petition to this Court in October 1975 as a petition for grant of review challenging that rehearing, I agree with the majority that it actually was in the nature of an interim, interlocutory appeal. The majority correctly concludes that, without an order from this Court, that interlocutory appeal did not, itself, act to stay the rehearing or to divest the court-martial from conducting the rehearing as the Court of Military Review had ordered.